

Exhibit 10.1
REPUBLIC SERVICES, INC.
PERFORMANCE SHARE AGREEMENT
THIS PERFORMANCE SHARE AGREEMENT (the “Agreement”), dated as of , 20 , between
Republic Services, Inc., a Delaware corporation (the “Company”) and Participant
(the “Participant”), is made pursuant and subject to the provisions of the
Company’s Amended and Restated 2007 Stock Incentive Plan, and any future
amendments thereto (the “Plan”). The Plan, as it may be amended from time to
time, is incorporated in this Agreement by reference.
1.Definitions. All capitalized terms used in this Agreement but not expressly
defined shall have the meaning ascribed to them in the Plan, a copy of which is
being provided as part of the grant acceptance materials and is incorporated in
this Agreement by reference. All references to the Company in this Agreement
shall also be deemed to include references to any and all entities directly or
indirectly controlled by the Company and which are consolidated with the Company
for financial accounting purposes.


2.Award of Performance Shares. Subject to the terms and conditions of the Plan
and to the terms and conditions set forth in this Agreement, the Company on this
date awards to the Participant the target number of Performance Shares equal to
Performance Shares (the “Performance Shares Granted”). The actual number of
Performance Shares earned by the Participant shall be from 0% to 150% of the
target Performance Shares Granted. The Performance Shares shall be considered a
“Long Term Award” or a “long term incentive grant” under any employment
agreement or the Company’s Executive Separation Policy (“Separation Policy”), as
applicable to the Participant.
3.    Vesting.
(a)    Vesting Schedule. Subject to the terms and conditions of this Agreement,
the Performance Shares shall be subject to a three-year performance period,
consisting of the Company’s fiscal years 20[ ], 20[ ] and 20[ ] (the
“Performance Period”), after which the number of Performance Shares earned (the
“Earned Performance Shares”) shall be determined as provided in Appendix A.
Except as otherwise provided below, the number of Earned Performance Shares, if
any, shall become vested as of the final date of the Performance Period (the
“Vesting Date”) if the Participant remains in continuous service with the
Company for the period beginning on the Grant Date and ending on the Vesting
Date.
(b)    Death, Disability, Retirement, or for Other Reasons. In the event that
the Participant has entered into any employment agreement between the
Participant and the Company that is in effect on the date on which the
Participant’s continuous service with the Company is terminated or the
Participant is covered under the Separation Policy, the following provisions in
this Section 3(b) shall apply to the Performance Shares, notwithstanding any
provision to the contrary in any employment agreement between the Participant
and the Company or under the Separation Policy, except to the extent described
in Section 3(b)(v):
(i)    Death or Disability. In the event that the Participant’s continuous
service with the Company terminates by reason of the Participant’s death or
Disability prior to the Vesting Date, the Participant shall vest in a pro-rated
portion of the Earned Performance Shares, which shall be the product of (1) the
number of the Earned Performance Shares, and (2) a fraction, the numerator of
which is the number of months of the Performance Period which have elapsed since
the first day of the Performance Period to the end of the month in which the
Participant’s continuous service with the Company terminates by reason of the
Participant’s death or Disability and the denominator of which is the total
number of months in the Performance Period.
(ii)    Retirement. In the event that the Participant’s continuous service with
the Company terminates by reason of the Participant’s retirement prior to the
Vesting Date, the Participant shall vest in the full number of Earned
Performance Shares, if, at the time of such retirement:
(A)    the Participant is at least fifty-five (55) years old and has completed
twenty (20) years of continuous service with the Company; is at least fifty-six
(56) years old and has completed ten (10) years of continuous service with the
Company; is at least sixty (60) years old and has completed at least five (5)
years of continuous service with the Company; or is at least sixty-five (65)
years old (without regard to years of service), and

1

--------------------------------------------------------------------------------



in any of these cases has provided the Company not less than one (1) year prior
written notice of Participant’s intent to retire; and
(B)    the Company does not provide the Participant with written notice on or
before the anticipated retirement date that the Company intends or has grounds
to terminate the Participant’s continuous service for Cause.
For purposes of determining years of continuous service, service shall include
service in any capacity as an employee or a director with any entity whose
financial statements are required to be consolidated with the financial
statements of Republic, including service with any such entity prior to the date
on which the entity’s financial statements were required to be so consolidated.
The Participant agrees to make himself or herself reasonably available to the
Company to assist any successor to his or her positions with the Company with
any transition or other services as may be reasonably requested by the Board
during the period beginning on the date the Participant’s continuous service
with the Company terminates by reason of the Participant’s retirement and ending
on the last day of the Performance Period.
(iii)    Termination Without Cause. In the event that the Participant’s
continuous service with the Company is terminated prior to the Vesting Date by
the Company without Cause, the Participant shall vest in a pro-rated portion of
the Earned Performance Shares, which shall be the product of (1) the number of
the Earned Performance Shares, and (2) a fraction, the numerator of which is the
number of months of the Performance Period which have elapsed since the first
day of the Performance Period to the end of the month in which the Participant’s
continuous service with the Company is terminated by the Company without Cause
and the denominator of which is the total number of months in the Performance
Period.
(iv)    Termination for Good Reason.
(A)    In the event that the Participant’s continuous service with the Company
is terminated prior to the Vesting Date by the Participant for Good Reason, the
Participant shall vest in a pro-rated portion of the Earned Performance Shares,
which shall be the product of (1) the number of the Earned Performance Shares,
and (2) a fraction, the numerator of which is the number of months of the
Performance Period which have elapsed since the first day of the Performance
Period to the end of the month in which the Participant’s continuous service
with the Company is terminated by the Participant for Good Reason and the
denominator of which is the total number of months in the Performance Period.
(B)    For purposes of this Agreement, “Good Reason” shall have the equivalent
meaning or the same meaning as “good reason” or “for good reason” set forth in
any employment or other agreement for the performance of services between the
Participant and the Company or, in the absence of any such agreement, as set
forth under the Separation Policy.
(v)    Employment Agreement. In the event that the Participant has entered into
any employment agreement between the Participant and the Company that is in
effect on the date on which the Participant’s continuous service with the
Company is terminated and such employment agreement provides benefits upon the
Participant’s retirement, the applicable provisions of such employment agreement
relating to the Participant’s retirement shall apply, notwithstanding any
provision in Section 3(b)(ii) of this Agreement to the contrary.
4.    Terms and Conditions. This award of Performance Shares is subject to the
following terms and conditions:
(a)     Payment for Performance Shares; Forfeiture of Performance Shares;
Deferral of Performance Shares.
(i) Except as otherwise provided in paragraph (ii) of this Section 4(a), Section
4(d), Section 5(b) or Section 14, 50% of the Earned Performance Shares that
become vested pursuant to Section 3 shall be settled in shares of Common Stock
(the “Stock-Settled Performance Shares”), and 50% of the Earned Performance
Shares that become vested pursuant to Section 3 shall be settled in cash (the
“Cash-Settled Performance Shares”). With respect to each Stock-Settled
Performance Share, the Participant shall receive one share of Common Stock for
each of the Stock-Settled Performance Shares awarded hereunder, free and clear
of the restrictions set forth in this Agreement, except for any restrictions
necessary to comply with federal and state securities laws. With respect to each
Cash-Settled Performance Share, the Participant shall receive cash equal to (1)
the Fair Market Value of the Common Stock on the day the Committee designates
the number of Performance Shares to be payable, multiplied by (2) the number of
Cash-

2

--------------------------------------------------------------------------------



Settled Performance Shares awarded hereunder. Except as otherwise provided in
paragraph (ii) of this Section 4(a) or Section 5(b), cash and certificates (or
other indicia of ownership) representing shares of Common Stock shall be
delivered to the Participant in the calendar year following the calendar year in
which the Performance Period ends, but in no event later than March 15 of the
calendar year following the calendar year in which the Performance Period ends
(the “Settlement Date”). Any Performance Shares that are not vested as of the
Participant’s separation from service, within the meaning of Section 409A of the
Code and applicable Treasury Regulations (the “Separation from Service”), and
that are not eligible to become vested pursuant to Section 3(b), shall
automatically and immediately be forfeited on the date of the Participant’s
Separation from Service.
(ii) The Participant may elect to defer the Performance Shares pursuant to the
Republic Services, Inc. Deferred Compensation Plan, as may be amended from time
to time (the “Deferred Compensation Plan”), and if the Participant properly and
timely does so: (1) the portion elected by the Participant of the Performance
Shares that shall be settled in shares of Common Stock shall be automatically
converted into a corresponding number of units under the Republic Services Stock
Unit Fund (the “Units”), and shall be credited to the Participant’s “Account
Balance” (as defined in the Deferred Compensation Plan) in accordance with
Section 3.9(c) of the Deferred Compensation Plan; and (2) the portion elected by
the Participant of the Performance Shares that shall be settled in cash shall
be, as of the date that would have qualified as the Settlement Date, credited to
the Participant’s Account Balance under the Deferred Compensation Plan and
allocated to any of the available “Measurement Funds” (as defined in the
Deferred Compensation Plan) elected by the Participant in accordance with
Section 3.9 of the Deferred Compensation Plan and shall be payable at the times
provided for under the Deferred Compensation Plan. The Units shall remain
subject to the vesting and forfeiture provisions set forth in Sections 3, 4(g)
and 4(j) of this Agreement. The Units shall be payable in actual shares of
Common Stock at the times provided for under the Deferred Compensation Plan.
(b)     Hypothetical Nature of Performance Shares. The Performance Shares do not
represent an equity security of the Company and do not carry any voting or
dividend rights, except the right to receive Dividend Equivalents in accordance
with Section 4(c).
(c)    Dividend Equivalents. Participant shall receive Dividend Equivalents in
the form of additional Performance Shares or fractional Performance Shares each
time a dividend or other distribution is paid on the Company’s Common Stock. The
number of Performance Shares awarded for a cash dividend or non-cash dividend
other than a stock dividend shall be determined by (i) multiplying the number of
Performance Shares that may be earned by the Participant pursuant to this
Agreement as of the dividend record date by the amount of the dividend per share
of Common Stock and (ii) dividing the product so determined by the Fair Market
Value of the Common Stock on the dividend payment date. The number of
Performance Shares awarded for a stock dividend shall be determined by
multiplying the number of Performance Shares that may be earned by the
Participant pursuant to this Agreement as of the dividend record date by the
number of additional shares of Common Stock actually paid as a dividend per
share of Common Stock. Any additional Performance Shares awarded pursuant to
this Section 4(c) shall be awarded effective the date the dividend was paid, and
shall have the same status, and shall be subject to the same terms and
conditions (including without limitation the performance conditions set forth in
Appendix A that must be satisfied for those Performance Shares to which they
relate to become Earned Performance Shares, and the vesting and forfeiture
provisions and the settlement form (i.e., cash or shares of Common Stock)) under
this Agreement as the Performance Shares to which they relate, and shall be
distributed on the same payment date referred to in Section 4(a) as the
Performance Shares to which they relate (or if later, as of the applicable
dividend payment date) or alternatively, at the times provided for under the
Deferred Compensation Plan to the extent the Participant elected to defer some
or all of the Performance Shares to which the Dividend Equivalents relate under
the Deferred Compensation Plan.
(d)     Tax Withholding.
(i) The Participant shall pay to the Company, or make arrangements satisfactory
to the Committee for payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the grant of Performance Shares
(including without limitation the vesting thereof) and any Dividend Equivalents
or other distributions made by the Company to the Participant with respect to
the Performance Shares as and when the Company determines those amounts to be
due, and the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to Participant any federal,
state, or local taxes of any kind

3

--------------------------------------------------------------------------------



required by law to be withheld with respect to the Performance Shares or any
Dividend Equivalents or other distributions made by the Company to the
Participant with respect to any Performance Shares.
(ii) The Participant agrees that his or her minimum withholding tax obligation
with respect to the granting, vesting or settlement of the Stock-Settled
Performance Shares and any Dividend Equivalents or other distributions made by
the Company to the Participant with respect to the Stock-Settled Performance
Shares will be satisfied (provided that the Participant has enough vesting or
vested shares available) by the Company’s withholding a portion of the shares of
Common Stock otherwise deliverable to the Participant, such shares being valued
at their Fair Market Value as of the date on which the taxable event that gives
rise to the withholding requirement occurs. The Participant further agrees that
each time the Company withholds shares to satisfy his or her minimum withholding
tax obligation, the Company will round up to the nearest whole number of shares
(with any over withholding applied to federal income tax). For example, if 9.6
shares are required to satisfy the minimum withholding tax obligation, the
Company will round up to 10 shares. By accepting this Agreement, the Participant
consents to this method of tax withholding, including the Company rounding up to
the nearest whole number of shares.
(iii) The Participant agrees that his or her minimum withholding tax obligation
with respect to the granting, vesting or settlement of the Cash-Settled
Performance Shares and any Dividend Equivalents or other distributions made by
the Company to the Participant with respect to the Cash-Settled Performance
Shares will be satisfied by the Company’s withholding a portion of the cash
otherwise deliverable to the Participant.
(e)    No Right to Continued Employment or Service. This Agreement does not
confer upon the Participant any right with respect to continuance of employment
or service by the Company, nor shall it interfere in any way with the right of
the Company to terminate the Participant’s employment at any time.
(f)    Transferability of Awards.
(i) Restrictions on Transfer. No Performance Shares shall be transferable or
assignable by the Participant, other than by will or the laws of descent and
distribution or pursuant to a domestic relations order within the meaning of
Section 414(p)(1)(B) of the Code.
(ii) Notice. No transfer permitted under Section 4(f)(i), of any Performance
Shares, shall be effective to bind the Company unless the Committee shall have
been furnished with (1) a Notice of Performance Share Transfer in the form
required by the Committee executed and dated by the Participant (or the executor
or personal representative of the deceased Participant’s estate) and a copy of
the will, assignment or transfer document and/or such evidence as the Committee
may deem necessary to establish the validity of the transfer, and (2) the
Statement of Acknowledgement in the form required by the Committee executed and
dated by the transferee which states that the transferee will comply with all
the terms and conditions of the Plan and the Agreement relating to the
Performance Shares that are or would have been applicable to the Participant.
(g)    Forfeiture by Reason of Detrimental Activity. The Performance Shares
shall be subject to Section 17(n) of the Plan. Notwithstanding any other
provision of this Agreement to the contrary, if the Participant engages in any
Detrimental Activity at any time prior to or during the one year period after
the latest date on which any portion of the Performance Shares become vested but
prior to a Change in Control, the Company shall, upon the recommendation of the
Committee in its sole and absolute discretion, be entitled to (i) immediately
terminate and cancel any portion of the Performance Shares that have not
previously been settled with shares of Common Stock or cash, and/or (ii) require
within two (2) years after the latest date on which any portion of the
Performance Shares are settled but prior to a Change in Control that the
Participant (1) return to the Company any shares of Common Stock that were
distributed to the Participant in settlement of the Performance Shares, or if
such shares of Common Stock are not still owned by the Participant, that the
Participant pay to the Company an amount equal to the Fair Market Value of such
shares of Common Stock on the date they were issued, and (2) return to the
Company any cash or other property (other than Common Stock) received by the
Participant from the Company pursuant to this Agreement.
(h)    Right to Set Off. By accepting this Agreement, the Participant consents
to a deduction from any amounts the Company owes the Participant from time to
time (including amounts owed to the Participant as wages or other compensation,
for any benefits, or vacation pay, as well as any other amounts owed to the
Participant by the Company), up to the dollar amount the Participant owes the
Company under Section 4(g) or 4(j). Whether or not the Company elects to make
any set off in whole or in part, if the Company does not recover by means of set
off the full

4

--------------------------------------------------------------------------------



amount the Participant owes the Company calculated as set forth in Section 4(h),
the Participant agrees to pay immediately the unpaid balance to the Company.
(i)    Board of Director Discretion. The Participant may be released from his or
her obligations under Sections 4(g) and 4(h) only if the Board, or a duly
authorized committee thereof, determines, in its sole and absolute discretion,
that such action is not adverse to the interests of the Company.
(j)    Clawback Policy. Notwithstanding anything to the contrary contained, in
consideration of the grant of this award, you agree that this award and any
payments under it will be subject to forfeiture or repayment to the extent
provided for in the Republic Clawback Policy, as in effect from time to time, if
it is determined in accordance with such policy that a Restatement (as defined
in such policy) has occurred.
5.
Change of Control or Capital Structure.

(a)    Change in Capital Structure. Subject to any required action by the
shareholders of the Company, the number of Performance Shares covered by this
award shall be proportionately adjusted and the terms of the restrictions on
such Performance Shares shall be adjusted as the Committee shall determine to be
equitably required for any increase or decrease in the number of issued and
outstanding shares of Common Stock of the Company resulting from any stock
dividend (but only on the Common Stock), stock split, subdivision, combination,
reclassification, recapitalization or general issuance to the holders of Common
Stock of rights to purchase Common Stock at substantially below Fair Market
Value or any change in the number of such shares outstanding effected without
receipt of cash or property or labor or services by the Company or for any
spin-off, spin-out, split-up, split-off or other distribution of assets to
shareholders.
(b)    Change in Control. The award of Performance Shares shall not become
vested in the event that a Change in Control occurs, except to the extent
required in any employment agreement between the Company and the Participant or
under the Separation Policy, as applicable. In the event of a change in the
Common Stock as presently constituted, which is limited to a change in all of
its authorized shares without par value into the same number of shares with par
value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.
(c)    Other Adjustments. The award of Performance Shares pursuant to the Plan
shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge or to consolidate or to dissolve, liquidate or
sell, or transfer all or any part of its business or assets.
6.    Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or related to this Agreement or the relationship of
the Participant and the Company, shall be instituted only in the state or
federal courts located in Maricopa County in the State of Arizona, and each
party waives any objection which such party may now or hereafter have to such
venue or jurisdictional court in any action, suit, or proceeding. Any and all
services of process and any other notice in any such action, suit or proceeding
shall be effective against any party if given by mail (registered or certified
where possible, return receipt requested), postage prepaid, mailed to such party
at the address set forth in this Agreement.
7.    Severability. The invalidity or enforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that a court of competent jurisdiction should determine
that any time period provided for in Section 4(g) or 4(j) is unenforceable, then
such period shall be reduced to the longest period of time which such court
shall deem enforceable, taking into consideration the purpose and intent of the
Plan to serve the interests of the Company and its shareholders.
8.    Notices. All notices or other communications with respect to the
Performance Shares shall be deemed given and delivered in person or mailed by
registered or certified mail (return receipt requested, postage prepaid) to the
Company’s Stock Administrator at the following address (or such other address,
as shall be specified by like notice of a change of address) and shall be
effective upon receipt:
                    

5

--------------------------------------------------------------------------------



Stock Administrator
Republic Services, Inc.
18500 N. Allied Way
Phoenix, AZ 85054
9.    Waiver. The failure of any party at any time to require strict performance
of any condition, promise, agreement or understanding set forth in this
Agreement shall not be construed as a waiver or relinquishment of the right to
require strict performance of the same condition, promise, agreement or
understanding at a subsequent time.
10.    Interpretation/Provisions of Plan Control. In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern. The Participant hereby accepts as final,
conclusive and binding, any decisions by the Committee with respect to the
interpretation or administration of the Plan and this Agreement.
11.    Participant Bound by Plan. The Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms, conditions and
provisions thereof.
12.    Binding Effect. Subject to the limitations stated in this Agreement and
in the Plan, this Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company and the Participant’s heirs, legatees,
distributees and personal representatives.
13.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The facsimile or email
transmission of a signed signature page, by any party to the other(s), shall
constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.
14.    Section 409A.
(a)    General. It is the intention of both the Company and the Participant that
the benefits and rights to which the Participant could be entitled pursuant to
this Agreement comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder (“Section 409A”), to the
extent that the requirements of Section 409A are applicable thereto, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. If the Participant or the Company believes, at any time, that any
such benefit or right that is subject to Section 409A does not so comply, it
shall promptly advise the other and shall negotiate reasonably and in good faith
to amend the terms of such benefits and rights such that they comply with
Section 409A (with the most limited possible economic effect on the Participant
and on the Company).
(b)    No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company does not make any representation to the Participant that
the Performance Shares awarded pursuant to this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Participant or
any Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto is deemed to violate any of the requirements of Section
409A.
(c)    Separation from Service. If and to the extent permitted by Treasury
Regulations Section 1.409A-1(h)(5) or other applicable law, if the Participant
provides services both as an employee of the Company and as a member of the
Board, the services provided as a member of the Board shall not be taken into
account in determining whether the Participant has incurred a Separation from
Service for purposes of Section 4(a).
(d)    6 Month Delay for Specified Employees.
(i) If the Participant is a “Specified Employee”, then no payment or benefit
that is payable on account of the Participant’s “Separation from Service”, shall
be made before the date that is six months after the Participant’s “Separation
from Service” (or, if earlier, the date of the Participant’s death) if and to
the extent that such payment or benefit constitutes deferred compensation (or
may be nonqualified deferred compensation) under Section 409A and such deferral
is required to comply with the requirements of Section 409A. Any payment or
benefit delayed

6

--------------------------------------------------------------------------------



by reason of the prior sentence shall be paid out or provided in a single lump
sum at the end of such required delay period in order to catch up to the
original payment schedule.
(ii) For purposes of this provision, the Participant shall be considered to be a
“specified employee” if, at the time of his or her Separation from Service, the
Participant is a “key employee”, within the meaning of Section 416(i) of the
Code, of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.
(e)    No Acceleration of Payments. Neither the Company nor the Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
15.    Fractional Performance Shares. Notwithstanding any provisions in this
Agreement to the contrary, no full share of Common Stock or cash will be issued
for a fractional Stock-Settled Performance Share unless the fractional
Stock-Settled Performance Share is for at least one-half of a Performance Share.
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his or her signature hereto.


REPUBLIC SERVICES, INC.
 
 
 
 
By:
Donald W. Slager
Chief Executive Officer and President
 
 
THE PARTICIPANT
 
 
 
 
 




7

--------------------------------------------------------------------------------



APPENDIX A


The following table provides the formula for determining the number of Earned
Performance Shares based on the Company’s achievement of target levels of cash
flow value creation (“CFVC”), return on invested capital (“ROIC”) and total
shareholder return relative to the S&P 500 Index (“RTSR”) over the Performance
Period, as determined as soon as practicable after the end of the Performance
Period by the Committee in writing. To the extent permitted under Section 162(m)
of the Code, the Committee may, in its sole and absolute discretion, use
negative discretion to decrease, but not increase, the number of Earned
Performance Shares otherwise payable to the Participant based upon such
performance. For example, negative discretion may be used in the event of
certain infrequent or unusual gain from an unexpected event that would favorably
impact the number of Earned Performance Shares absent the use of negative
discretion. All determinations by the Committee shall be final, conclusive and
binding.


1.
Target Performance Goals. The target performance goals for each performance
criteria shall be as follows:

a.
CFVC: $[ ] (the “CFVC Target Goal”)

b.
ROIC: [ ]% (the “ROIC Target Goal”)

c.
RTSR: [ ] percentile (the “RTSR Target Goal”)



2.
The Earned Performance Shares shall be the sum of (i) the CFVC/ROIC Target Award
multiplied by the CFVC/ROIC Earning Percentage and (ii) the RTSR Target Award
multiplied by the RTSR Earning Percentage.





3.
Definitions.



a.
“CFVC” shall mean .



b.
“CFVC/ROIC Earning Percentage” shall mean the percentage determined by straight
line interpolation for results achieved between the targets listed on the
following matrix:

Cumulative
3-year
CFVC ($millions)
$[ ] or
greater
75%
100%
125%
150%
$[ ] (T)
50%
75%
100%
125%
$[ ]
25%
50%
75%
100%
Less than
$[ ]
0%
25%
50%
75%
 
 
Less than
[ ]%
[ ]%
[ ]% (T)
[ ]%
 
 
Average ROIC (%)



c.
“CFVC/ROIC Target Award” shall mean 80% of the Performance Shares Granted.

d.
“ROIC” shall mean .


8

--------------------------------------------------------------------------------



e.
“RTSR Earning Percentage” shall mean the percentage determined by straight line
interpolation1 for results achieved between the targets listed on the following
matrix:



RTSR Attained During the Performance Period
RTSR Earning Percentage
Less than 20th Percentile
0%
[ 20th Percentile ]
25%
[ 40th Percentile ]
67%
[ 56th Percentile ]
100%
[ 60th Percentile ]
108%
[ 80th Percentile or higher ]
150%



f.
“RTSR Target Award” shall mean 20% of the Performance Shares Granted.





































_________________________________ 
1 Straight line interpolation between points (i.e., 2.083% additional payout for
each 1% increase in percentile performance).

9